           Case 1:20-cv-08690-LLS Document 11 Filed 04/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE MASSEY,

                             Plaintiff,
                                                                   20-CV-8690 (LLS)
                    -against-
                                                                          ORDER
JEAN GRANDOIT, ET AL.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff filed this action pro se, asserting claims for deliberate indifference to his serious

medical needs as a pretrial detainee at the Manhattan Detention Complex. 1 By order dated

December 4, 2020, the Court granted Plaintiff leave to amend his complaint within sixty days to

cure its deficiencies. Plaintiff did not file an amended complaint, and by order and judgment

entered February 9, 2021, the Court dismissed this action.

       On March 18, 2021, Plaintiff filed a notice of appeal. This matter is now before the Court

on Plaintiff’s motion for an extension of time to appeal. (ECF No. 8.) For the following reasons,

the Court grants Plaintiff’s motion for an extension of time to appeal.




       1
         Plaintiff has other recent or pending suits, in some of which he also alleges that he was
denied constitutionally adequate medical care. See, e.g., Massey v. Smart, ECF 1:20-CV-09719, 2
(AJN) (S.D.N.Y.); Massey v. Hernandez, ECF 1:20-CV-8633, 2 (GHW) (S.D.N.Y.); Massey v.
Health & Hosps. Corp., ECF 1:20-CV-8828, 2 (ALC) (S.D.N.Y.); Massey v. Bolanos, ECF 1:20-
CV-8592, 2 (LGS) (S.D.N.Y.); Massey v. Holder, ECF 1:20-CV-8067, 2 (RA) (OTW)
(S.D.N.Y.); Massey v. Michele, ECF 1:20-CV-07621, 2 (AT) (KNF) (S.D.N.Y.); Massey v. City of
New York, ECF 1:20-CV-07617, 2 (ALC) (S.D.N.Y.); Massey v. City of New York, ECF 1:20-CV-
5665, 2 (GBD) (DCF) (S.D.N.Y.); Massey v. Sapp, ECF 1:19-CV-11902, 35 (GBD) (KNF)
(S.D.N.Y.); Massey v. Morgan, ECF 1:18-CV-3994, 2 (ALC) (KHP) (S.D.N.Y.).
          Case 1:20-cv-08690-LLS Document 11 Filed 04/09/21 Page 2 of 3




                                            DISCUSSION

        Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if the motion is filed

within thirty days of the expiration of the time to file notice of appeal, and if the moving party

shows excusable neglect or good cause for untimely filing. See Fed. R. App. P. 4(a)(5)(A).

        Plaintiff’s motion for an extension of time to appeal is dated March 5, 2021, and the

Court assumes that it was given to prison officials for mailing on the same day. Judgment was

entered on February 9, 2021, and the motion was therefore filed within thirty days of expiration

of the 30-day period to appeal. Plaintiff also shows good cause for untimely filing. He states,

among other things, that a fire destroyed his paperwork. For good cause shown, the Court grants

Plaintiff’s motion for an extension of time to appeal.

        In a letter to the Court filed after entry of judgment, but before the notice of appeal,

Plaintiff requests appointment of counsel. He states that he has filed “countless grievances and

complaints,” has made “countless” calls to 311 and 911, and has more than ten active cases in

this Court. Plaintiff states that his mental health issues are making it difficult to litigate these

matters. Because this matter is no longer pending in this Court, there is no basis for the Court to

seek volunteer pro bono counsel for this action, and the Court therefore denies the motion for

appointment of counsel.




                                                    2
           Case 1:20-cv-08690-LLS Document 11 Filed 04/09/21 Page 3 of 3




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court grants Plaintiff’s motion for an extension of time to appeal (ECF No. 8)

but denies his request for pro bono counsel.

         SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
